Citation Nr: 9935104	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  97-19 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for alcoholism and 
polysubstance abuse.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board or BVA) for 
resolution.  

Initially, the Board notes that by two decisions of July 1987 
and December 1988, the BVA denied the veteran's claim for 
service connection for PTSD.  A subsequent claim to reopen 
was most recently denied by a February 1994 rating decision, 
which became final after the veteran failed to appeal that 
decision within the statutory period.  In May and July 1996, 
the veteran filed a claim to reopen his previously denied 
claims for service connection for PTSD.  The veteran 
submitted medical evidence not previously considered which 
addressed the previously denied claim.  

Without specifically addressing the issue of whether new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim, the RO took all steps necessary to 
fulfill its duty to assist the veteran in developing what was 
an apparently well-grounded claim, consistent with the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  Further, 
without addressing the new and material evidence issue, the 
RO appears to have considered the veteran's claim to have 
been reopened, and denied the claim for service connection on 
the merits.  The Board finds that as all necessary 
evidentiary development has been undertaken, and that as the 
RO has fulfilled its duty to assist the veteran with 
development of his claim, the RO's failure to address the 
issue of whether new and material evidence has been submitted 
to reopen a previously denied claim is harmless error.  
Accordingly, the Board considers the veteran's claim to have 
been reopened, and finds that he will not be prejudiced by a 
review of his claim on the merits.  The Board will proceed 
with its review of the veteran's claim for service connection 
for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO.  

2.  The veteran has been diagnosed with PTSD.  

3.  There is no evidence to show that the veteran engaged in 
combat with the enemy.  

4.  The evidence does not disclose or confirm any claimed in-
service stressors.  

5.  There is no competent medical evidence of a nexus or link 
between any currently diagnosed alcoholism or substance abuse 
and the veteran's active service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred during the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103(a), 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f), 4.125, 4.126 
(1999).  

2.  The veteran's claim for service connection for alcoholism 
and polysubstance abuse is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

The veteran has claimed entitlement to service connection for 
PTSD.  As a preliminary matter, the Board finds that his 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection for PTSD has been presented when there is "[1] 
medical evidence of a current PTSD disability; [2] lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a case involving PTSD is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  See Cohen v. Brown, 10 Vet. App. 127, 128 
(1997) (citations omitted).  

The evidence of record consists of the veteran's service 
medical and service personnel records, records of treatment 
following service, and reports of VA rating examinations.  In 
addition, the veteran has been requested to submit stressor 
statements with specific information necessary to attempt to 
verify the occurrence of the alleged stressors.  Pursuant to 
the veteran's responses, the RO submitted the necessary 
material to the National Archives and the Environmental 
Support Group (ESG), now entitled the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
stressor verification.  The Board concludes that the VA's 
duty to assist the veteran with the development of evidence 
necessary to complete his application for service connection 
for PTSD has been met and that he has been fully informed of 
the evidence necessary to complete his application for 
service connection for PTSD.  See 38 U.S.C.A. §§ 5103, 5107 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The 
Board finds that no further action by the VA is warranted to 
comply with its duty to assist under 38 U.S.C.A. §§ 5106 and 
5107(a) (West 1991).  

Historically, the veteran's initial claim for service 
connection for PTSD was denied by a June 1984 rating 
decision.  Since that time, the veteran has submitted 
numerous statements indicating that he had served in "a 
whole lot" of combat, witnessed and participated in all 
manner of atrocities including murder, beheadings, 
crucifixions, and assassinations, and that he had been 
subject to incoming enemy fire on many, many occasions.  
Based upon the veteran's self-reported history, given while 
he was serving a 25-sentence for armed robberies, the prison 
psychologist determined that the veteran had chronic PTSD in 
a March 1984 report.  However, a subsequent statement, also 
dated in March 1984, issued by a VA psychiatrist, indicated 
that based on his review of the previous psychologist's 
report, it was his opinion that the veteran did not present 
any of the requisite signs or symptoms of PTSD.  Accordingly, 
he stated that he would be reluctant to assign such a 
diagnosis.  

Following this, the veteran's claims for service connection 
for PTSD were denied by rating decisions and Board decisions 
in July 1987, March 1988, December 1988, and most recently in 
February 1994.  During this period, the veteran had submitted 
numerous prison medical treatment records and psychiatric 
treatment notes, some of which concluded that he had PTSD, 
based on his self-reported symptomatology.  The veteran's 
claims were denied, his diagnoses of PTSD notwithstanding, 
because while the accounts of his stressors varied 
considerably, he consistently failed to provide any details 
which could be used to verify those accounts.  In any event, 
following the unappealed February 1994 rating decision 
confirming the previous denials of his claim for service 
connection for PTSD, the veteran filed new claims for service 
connection for PTSD in May and July 1996.  

The veteran's service personnel records show that he served 
in the Republic of Vietnam from June 1967 to May 1968, as an 
artillery crewman.  The records show that he served in B 
Battery, 3rd Battalion of the 16th Artillery.  Later, the 
veteran served in B Battery of the 2nd Battalion of the 11th 
Artillery.  There is no indication in any of the official 
records that the veteran participated in combat, other than 
the duties commensurate with service as a crewman working 
with heavy artillery in a combat zone.  The veteran was 
awarded the Vietnam Service Medal, the Vietnam Campaign 
Medal, and the National Defense Service Medal.  He did not 
receive any medals reflecting participation in combat or 
other hostile action.  

With his claim, the veteran submitted a statement indicating 
that at 9:00 p.m. on Sunday, July 31, 1967, at fire base 
Demon Bravo, located approximately 10 miles from the province 
of Chu Lai near the village of Mo Duc, he was riding on a 
garbage truck hauling trash en route to a garbage dump.  The 
veteran stated that at the dump, he and a driver, SPC Ware, 
dismounted the vehicle, and were confronted by a Vietnamese 
child carrying a sandbag.  According to the veteran, the 
child opened the sandbag to reveal a hand grenade attached to 
a block of TNT.  The veteran indicated that he immediately 
shot the child at close range with a shotgun.  The veteran 
stated that upon returning to the firebase, he was directed 
by a Sergeant Lopez to write down what had occurred.  
Following this, the veteran stated that he began to abuse 
alcohol and drugs.  

Upon receipt of the veteran's stressor, the RO attempted to 
verify it by contacting the United States National Archives 
and Records Administration (NARA) and by contacting ESG.  In 
August 1996, NARA responded that it was unable to locate any 
records pertaining to the veteran's claimed stressor.  In 
July 1997, ESG responded that the stressors alleged by the 
veteran could not be verified based on a review of all 
relevant records.  ESG also submitted a history of the 
veteran's units of assignment, which indicated that those 
units had received incoming enemy fire, and that both units 
had incurred casualties.  Such incidents involved receiving 
mortar, rocket, and sniper fire.  However, while the veteran 
had earlier claimed to have been struck in the chest (albeit 
while wearing a flack jacket) by shrapnel, and knocked flat 
for an undetermined period, there is no mention in the record 
of any such incident involving the veteran.  

In support of his claim for service connection, the veteran 
submitted prison treatment records dating from August 1983 
through November 1997.  These examination reports and 
treatment records contain varying diagnoses of Axis I 
psychiatric disorders ranging from depression to PTSD.  The 
Board observes that to the extent that the records contain 
diagnoses of PTSD, such diagnoses are based upon the 
veteran's self-reported history of having been involved in 
combat.  Of some interest is the report of a December 1994 
psychiatric examination in which the veteran had denied any 
history of using illicit drugs or alcoholism.  Such is in 
direct contrast to earlier statements made by the veteran 
indicating that his involvement with armed robberies were 
connected, in no small part, to drug use and drug sales.  

In September 1997, the veteran submitted an additional 
stressor statement in which he claimed to have shot a 
Vietnamese woman whom he thought was carrying an AK-47 rifle.  
As with the multiple stressor statements submitted in the 
past, the veteran failed to provide names, places, or dates 
of occurrence which could be used to verify his alleged 
account of a stressor.  

In any event, the veteran was scheduled to undergo a VA 
rating examination to determine whether or not he had PTSD.  
The only stressor the examiner was allowed to consider was 
the veteran's exposure to incoming rocket and mortar fire.  
None of the veteran's other alleged stressors could be 
confirmed, and accordingly, could not be used as a basis upon 
which to render any psychiatric diagnosis.  

The report of an April 1998 rating examination shows that the 
veteran had engaged in what the examiner characterized as a 
number of antisocial and criminal activities since his 
discharge from service.  The veteran had reported that he had 
seen himself shooting, beheading, and beating people in 
addition to committing other atrocities.  He had also 
reported having been struck by shrapnel, witnessing a soldier 
being struck by a sniper round while carrying a full gasoline 
can, and being burned to death.  The examiner further 
observed that the veteran had previously claimed a number of 
stressors including witnessing a pregnant Vietnamese woman 
being crucified while her unborn child was pulled from her 
womb, of beheading people with a machete, and of executing 
people in firefights.  The examiner acknowledged the 
veteran's past diagnoses of PTSD while he was incarcerated, 
but observed that the veteran had not demonstrated 
symptomatology consistent with PTSD in his last year of 
incarceration.  Further, the veteran did not report any 
symptomatology or other indicators based on any exposure to 
incoming mortar or rocket fire.  During the examination, the 
examiner reported that the veteran focused on war atrocities 
and alleged violent acts which he claimed to have committed.  
He mentioned the incident in which he claimed to have shot a 
Vietnamese child in the face with a shotgun, but never 
mentioned having been the victim of a combat assault or 
incoming artillery fire.  The veteran was unable to account 
for his current period of incarceration, indicating that 
authorities had thought that he had committed an armed 
robbery, but that he was acquitted of the crime.  The 
examiner noted that the veteran was unable to account for the 
reason by which he was currently in prison.  The veteran 
observed that the anticipatory adrenaline rush of being free 
would likely lead him to commit another violent criminal act 
upon his release from prison.  The examiner noted that given 
the veteran's history of recidivism, such a prognosis was 
likely correct.  

On examination, the examiner noted that there was, at most, a 
very vague link between any exposure to incoming rocket or 
mortar fire and the veteran's current symptoms.  In this 
regard, the examiner noted that the veteran spoke and related 
in a fairly relaxed and deliberate manner without evidence of 
any emotional disturbance.  The veteran was not found to 
experience hallucinations or delusions or other psychotic 
behavior, and there was no evidence of inappropriate behavior 
during the interview.  The veteran took pride in his personal 
hygiene.  Further, in contrast to treatment notes offered by 
prison psychologists and social workers, the veteran was not 
found to exhibit suicidal or homicidal ideation.  The 
examiner concluded with diagnoses of Axis I polysubstance and 
alcohol abuse by history, parosmia by history, and a mild 
adjustment disorder with depressed mood which the examiner 
characterized as being the result of an incarceration 
stressor, and Axis II antisocial personality disorder.  

The Board recognizes that the veteran has multiple diagnoses 
of PTSD related to Vietnam combat experiences rendered by 
prison psychologists and social workers.  However, as noted, 
these diagnoses are based upon the veteran's self-reported 
accounts of traumatic experiences as discussed above.  The 
Board observes that to the extent that the veteran actually 
provided sufficient information to attempt to verify his 
claimed stressors, two attempts to obtain information which 
would support his claim met with negative results.  
Therefore, the premises upon which diagnoses of PTSD were 
rendered are not supported by the evidence of record, and the 
Board must conclude that the evidence of record is not in 
equipoise.  Further, to the extent that prison psychologists 
and social workers have diagnosed the veteran with PSTD based 
upon his self-reported histories, the Board observes that it 
is not bound to accept medical opinions based on a history 
supplied by a veteran if such history is unsupported by the 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  

Because the Board's decision to deny service connection or 
PTSD is based upon the absence of credible supporting 
evidence confirming the existence of any claimed stressors, 
even without regard for its sufficiency, it would not be 
changed by application of the criteria adopted under 
Diagnostic Statistical Manual (DSM) IV.  Therefore, based on 
the foregoing, the Board finds that the veteran is not 
prejudiced by its rendering of a decision on this issue, and 
there is no requirement to remand this case to the RO for 
additional consideration.  

II.  Service Connection for Alcoholism and Polysubstance 
Abuse

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  The law also provides that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1995).  In the absence of a well-grounded claim, there is no 
duty to assist the claimant in developing facts pertinent to 
the claim, and the claim must fail.  See Epps v. Gober, 126 
F.3d 1464 (1997); Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of incurrence or aggravation of an 
injury in service.  Second, there must be competent (i.e. 
medical) evidence of a current disability.  Third, there must 
be evidence of a nexus or link between the in-service injury 
or disease and the current disability, as shown throughout 
the medical evidence.  See Epps, supra.  Lay or medical 
evidence, as appropriate, may be used to substantiate the 
service incurrence.  See Caluza v. Brown, 6 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held in Barela v. West, 11 Vet. App. 280 (1998), 
that pursuant to 38 U.S.C.A. § 1110, a grant of service 
connection for alcohol or drug abuse is not precluded.  
However, compensation is not payable for any disease or 
disability resulting from such abuse.  See Id.  Accordingly, 
even if service connection were to be granted for alcohol and 
substance abuse, the veteran would not be able to secure 
compensation, monetary or otherwise, for any disabilities 
resulting therefrom.  This would necessarily include any 
psychiatric disorders, including anxiety and depression, if 
such were determined to be the result of any alcohol or 
substance abuse.  

The veteran appears to contend that his alcohol and substance 
abuse problems began in service, as a result of the stress 
incurred from witnessing and participating in traumatic 
combat-related events.  The veteran's service medical records 
are negative for any indication of alcoholism or substance 
abuse.  Further there is no evidence of record of treatment 
for or complaints of alcoholism or substance abuse prior to 
the veteran's incarceration.  Prison treatment records dating 
from August 1983 through November 1997 show that the veteran 
variously reported having drug and alcohol problems, and that 
at times, he reported that these disorders had begun in 
earnest during his active service.  The records also show 
that at other times, the veteran denied ever having had any 
problems with drugs or alcohol.  

In any event, none of the records contain any medical opinion 
that the veteran's diagnosed alcohol and polysubstance abuse 
were incurred during or as a result of his active service.  
Accordingly, absent a nexus or link between these disorders 
and his active service, his claim for service connection for 
alcoholism and polysubstance abuse is not well grounded and 
must be denied on that basis.  

Further, lay statements by the veteran that his alcoholism 
and substance abuse were incurred in service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring expert medical opinions to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for alcoholism and polysubstance abuse.  The Board 
has not been made aware of any additional evidence that would 
serve to well ground the veteran's claim.  As the duty to 
assist is not triggered here by a well-grounded claim, the 
Board finds that the VA has no obligation to further develop 
the veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  The Board 
also views its discussion as sufficient to inform the veteran 
of the evidence necessary to complete a well-grounded claim 
for service connection for alcoholism and polysubstance 
abuse.  See Robinette, 8 Vet. App. at 77-78.  



ORDER

Service connection for PTSD is denied.  

Evidence of a well-grounded claim not having been submitted, 
the veteran's claim for service connection for alcoholism and 
polysubstance abuse is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

